Citation Nr: 1737159	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously remanded this matter in July 2014.  The Board acknowledges that all the requested development was accomplished.  Specifically, the Board requested an explanation from Dr. D.D. for her finding.  The Veteran was sent a letter to update VA Form 21-4142 to include identification of records from Dr. D.D. The RO sent this letter in compliance with the July 2014 Board Remand in August 2014.  The Veteran did not respond to the RO requests or submitted a completed VA Form 21-4142.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It has been returned to the Board for appellate consideration.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2017 substantive appeal (on a VA Form 9) with respect to the appeal for service connection for ischemic heart disease, the Veteran indicated that he wanted to appear at a Board hearing at the local RO before a Veterans Law Judge.  July and August 2017 notification letters informed the Veteran that he was on a list of persons wanting to appear for a Travel Board hearing.  However, there is no indication that any hearing has been scheduled or that the Veteran has withdrawn his request.  Hence, further development is in order.  See 38 C.F.R. § 20.700(a) (2015).  Addtionally it is noted that the Veteran, in a May 2016 VA Form 9 requested a hearing with regard to his claim for entitlement to service connection for PTSD.  In June 2016, the RO sent the Veteran a letter stating that he would be scheduled for a hearing with regard to his PTSD claim.  The Board notes that any hearing scheduled should address both the ischemic heart and PTSD claims.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local Regional Office.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




